Citation Nr: 0414531	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  97-13 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant performed active duty for training from July 
1963 to December 1963 and had active military service from 
November 1964 to August 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The appellant filed a notice of 
disagreement with that rating decision in November 1996.  
After receiving a statement of the case in February 1997, the 
appellant perfected his appeal to the Board by timely filing 
a substantive appeal in March 1997.  


FINDINGS OF FACT

1.  Hypertension is not shown to have been present in service 
or to have been manifested within the first year after 
service.  

2.  The appellant's hypertension is not shown to be causally 
or etiologically related to any of his service-connected 
disabilities.  

3.  A September 1994 rating decision denied service 
connection for a skin disorder, and the appellant did not 
file an appeal of the decision within one year after 
receiving notification of the decision in November 1994.  

4.  New evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a skin disorder, has been 
submitted since the September 1994 rating decision.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by wartime 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R.§§ 3.303, 3.307, 3.309 (2003).  

2.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2003).  

3.  The September 1994 rating decision that denied service 
connection for a skin disorder is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 (1994); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302 (2003).  

4.  New and material evidence regarding the issue of service 
connection for a skin disorder has been submitted since the 
September 1994 rating decision, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The February 1997 statement of the case, along with the April 
1998 and May 2003 supplemental statements of the case, 
advised the appellant of the laws and regulations pertaining 
to his claims of entitlement to service connection for 
hypertension and a skin disorder.  Those documents informed 
the appellant of the evidence of record and explained the 
reasons and bases for denial of his claims.  He was 
specifically informed that service connection was being 
denied for (1) hypertension, because the evidence did not 
show that hypertension had been present in service or within 
the first year after the appellant's separation from service, 
and (2) a skin disorder, because new and material evidence 
had not been submitted to reopen a claim for that disability 
since a September 1994 rating decision that had denied the 
claim and become final when the appellant did not timely file 
an appeal of the decision.  Both the statement of the case 
and the supplemental statements of the case made it clear to 
the appellant that in order to prevail on his claims, he 
needed to present medical evidence establishing that he had a 
skin disorder and hypertension that were related to his 
military service.  The RO sent letters to the appellant, 
dated in March 2002 and April 2003 that informed him as to 
what action he needed to take and what action the RO would 
take on his claims.  He was told that he needed to submit 
evidence showing that hypertension and a chronic skin 
disorder were related to service.  Accordingly, the 
requirements regarding the duty to notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the appellant's claims, which 
sequence of events was found to constitute error in Pelegrini 
v. Principi, U.S. Vet. App. No. 01-944 (January 13, 2004).  
However, the Board notes that following the March 2002 and 
April 2003 letters to the appellant that informed him of the 
VCAA, including the requirements of establishing entitlement 
to service connection for hypertension and a skin disorder, 
and his and VA's responsibilities in the claims process, the 
claims were subsequently reviewed and an analysis of their 
merits accomplished as described in the May 2003 supplement 
statement of the case.  The appellant was then given another 
opportunity to submit additional evidence or argument.  
Neither the appellant or his representative submitted any 
additional evidence, or identified any source from whom 
records could be obtained.  Additionally, the appellant 
presented testimony concerning his claim at an August 1997 
Regional Office hearing.  Under these circumstances, the 
Board considers the lack of notice prior to the initial 
decision by the RO in this case, was not prejudicial to the 
appellant.  

The Court also held in Pelegrini that a notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must do the 
following:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the Board finds that the March 
2002 and April 2003 notice letters informed the appellant of 
the need to provide VA with any evidence he had pertaining to 
his claims.  Therefore, the Board finds that all four element 
required for proper notification have been satisfied.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Regarding the duty to assist, the appellant's service medical 
records have been associated with the claims file, along with 
VA and private medical records dated since service.  The 
appellant has been afforded the opportunity to provide 
testimony regarding his claims at the August 1997 Regional 
Office hearing.  He has not indicated that there is any 
additional evidence pertinent to his claims which is not 
associated with the claim file regarding the issues presently 
before the Board.  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted.  
Therefore, the Board finds that VA's duty to assist the 
appellant has been fully accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed with regard to the appellant's 
claim for service connection for hypertension.  The RO has 
essentially met the requirements of the VCAA, and there would 
be no benefit in developing that issue further.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of the issue of service 
connection for hypertension, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOPGCPREC 16-92.  

I.  Hypertension

The appellant contends that his hypertension is related to 
service, either as having been initially manifested in 
service or as being caused by a service-connected disability.  

Service medical records show no complaint, treatment, or 
finding of any cardiovascular disease.  

Postservice medical records reveal that the initial 
manifestation of any cardiovascular problems was in the 
1990s, many years after service.  High blood pressure was 
noted in February 1994 and March 1995, and uncontrollable 
blood pressure was reported in May 1995.  Medical records 
dated since May 1995 include diagnoses of hypertension and 
coronary artery disease.  

The appellant is service-connected for the following 
disabilities: post traumatic stress disorder; lumbar spine 
disability that includes strain, spondylosis, and disc 
derangement; diabetes mellitus, type 2, with erectile 
dysfunction; bilateral hearing loss; tinnitus; and bilateral 
hydrocele.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that he has hypertension that is related to his 
military service, or to one of his service-connected 
disabilities.  While the appellant has been diagnosed since 
the 1990s with hypertension, the evidence shows that the 
initial manifestation of disease was many years after 
service. Furthermore, there has been no competent medical 
evidence presented that links the hypertension to the 
appellant's service.  Nor has any competent medical evidence 
been presented which indicates that any of the appellant's 
service-connected disabilities either caused the appellant's 
hypertension or aggravated it.  Because the Board finds that 
the preponderance of the evidence establishes that the 
appellant does not have hypertension that is related either 
to his military service or to one of his service-connected 
disabilities, service connection for hypertension is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

While the appellant has offered his own arguments and 
testimony to the effect that he believes he has hypertension 
that is related either to his military service or to one of 
his service-connected disabilities, he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has hypertension that is related to 
military service or to a service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  A Skin Disorder

The appellant asserts that he has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a skin disorder.  He claims that his current 
skin disorder is related to the skin problems for which he 
received treatment during service, or, in the alternative, 
resulted from his exposure to Agent Orange while he was 
stationed in Vietnam during the Vietnam War.  

Governing statutory and regulatory provisions stipulate that 
a claimant, or his or her representative, must file an appeal 
of an RO rating decision within one year from the date that 
agency mails notice of the determination to him or her.  
Otherwise, the determination becomes final and may be 
reopened only upon receipt of additional evidence, which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  An adverse determination as to either 
question is appealable.  Should such new and material 
evidence be presented or secured with respect to the claim, 
it shall be reopened and reviewed as to all of the evidence 
of record.  38 U.S.C.A. §§ 5103(A)(f), 5108, 7105(c); 38 
C.F.R. §§ 3.104(a), 20.302(a).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a) (prior 
to August 29, 2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, the 
specified bases for the final disallowance must be considered 
in determining whether the new evidence is probative.  Id.  
Such evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the pendency of the 
appellant's claim.  See 38 C.F.R. § 3.156(a) (2003).  This 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The appellant's request to reopen his claim for 
service connection for a skin disorder was filed prior to 
that date.  Therefore, the amended regulation does not apply.  
Although the RO has reviewed the claim under the language of 
the amendment to the regulation, the Board does not find such 
action is prejudicial to the appellant in light of its 
decision at this time as to whether the evidence submitted 
since the September 1994 rating decision is new and material.  

Service connection was denied for a skin disorder by a 
September 1994 rating decision that was not appealed, and 
which, consequently, is final.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302 (1994); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302 
(2003).  Therefore, the Board must determine whether new and 
material evidence, sufficient to reopen the claim, has been 
received since to the September 1994 rating decision.  

The evidence considered by the RO in its September 1994 
rating decision included the appellant's service medical 
records that showed the appellant was treated for skin 
problems on the following occasions: (1) in June 1965 for a 
rash on the inner thighs and calves, for which the impression 
was heat rash; (2) in July 1965 for a papular rash on the 
arms and legs, which was thought to be insect bites and was 
treated with medications, calamine lotion, and soaps; and (3) 
in June 1966 for a rash in the groin area, which was 
diagnosed as tinea cruris.  

The September 1994 rating decision denied service connection 
for a skin disorder on the basis that (1) none of the skin 
conditions treated in service was shown to have been present 
at the appellant's separation from service and, therefore, 
had not developed into a chronic condition, and (2) chloracne 
had not been diagnosed so as to permit a grant of service 
connection for that condition based on the appellant's active 
duty in Vietnam.  

The evidence submitted since the September 1994 rating 
decision includes VA medical records dated from 1993 to 2002 
that revealed treatment for post inflammatory 
hyperpigmentation in March 1993 and June 1993, tinea cruris 
in April 1994, and neurodermatitis on at least three 
occasions (March 1995, June 2000, and September 2000), for 
which a January 2002 record indicated the appellant had 
undergone 190 UVB treatments.  Also submitted since September 
1994 is the transcript of the appellant's August 1997 
Regional Office hearing that contained his testimony 
supporting his allegation of a relationship between his 
current skin problems and service.  

The Board finds the that the evidence submitted since the 
September 1994 rating decision is new, in that it shows the 
appellant is now diagnosed as having neurodermatitis.  
Moreover, the Board finds this evidence to be material 
because the possibility exists that the current skin disorder 
may be related to the skin problems for which the appellant 
was treated in service.  This evidence must be considered to 
fairly adjudicate the claim.  Accordingly, the Board reopens 
the claim of entitlement to service connection for a skin 
disorder, on the basis that the appellant has submitted new 
and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7105; 
38 C.F.R. § 3.156.  However, the Board believes that 
additional evidence must be obtained before it can render a 
decision regarding the claim.  


ORDER

Service connection for hypertension is denied.  

To the extent that new and material evidence has been 
submitted to reopen the appellant's claim of entitlement to 
service connection for a skin disorder, the appeal is 
granted.


REMAND

As noted above, the appellant was treated during service for 
skin problems and is currently being treated for 
neurodermatitis.  It is unclear whether there may be any 
connection between the skin problems in service and those 
that the appellant has at the present time.  Noting that the 
appellant has not undergone a VA dermatology examination 
since service, the Board believes such an examination would 
be helpful in adjudicating his claim of entitlement to 
service connection for a skin disorder.  The Court has held 
that when the Board believes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the appellant's claim of entitlement to service 
connection for a skin disorder is remanded to the RO for the 
following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the appellant should be notified of what 
evidence VA will develop and what evidence he 
must furnish, and he should be requested to 
provide any evidence in his possession that 
pertains to his claims.  

2.  Schedule the appellant for a VA 
dermatology examination to determine the 
diagnosis and likely etiology of any skin 
disorder.  The entire claims folder and a 
copy of this Remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should be 
requested to express an opinion as to whether 
it is likely, unlikely, or at least as likely 
as not that the appellant has a skin disorder 
that is either related to service, including 
the skin problems noted therein, or to one of 
his service-connected disabilities.  The 
examiner should also be requested to present 
all opinions and findings, and the reasons 
and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  

3.  Advise the appellant of the provisions 
set forth at 38 C.F.R. § 3.655(b) regarding 
failure to report for scheduled VA 
examinations.  

4.  After the above requested actions have 
been completed, re-adjudicate the claim for 
service connection for a skin disorder.  If 
the benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case, and an appropriate period of time to 
respond.  Thereafter, the claim should be 
returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



